Exhibit 10.6

MAXAR TECHNOLOGIES INC.

2019 INCENTIVE AWARD PLAN

STOCK OPTION GRANT NOTICE

Maxar Technologies Inc., a Delaware corporation, (the “Company”), pursuant to
its 2019 Incentive Award Plan, as may be amended from time to time (the “Plan”),
hereby grants to the holder listed below (“Participant”), an option to purchase
the number of shares of the Company’s Common Stock (the “Shares”), set forth
below (the “Option”).  This Option is subject to all of the terms and conditions
set forth herein, as well as in the Plan and the Stock Option Agreement attached
hereto as Exhibit A (the “Stock Option Agreement”), each of which are
incorporated herein by reference.  Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the Stock Option Agreement.

Participant:

[____________]

Grant Date:

[____________]

Vesting Commencement Date:

[____________]

Exercise Price per Share:

$[___]

Total Exercise Price:

[____________]

Total Number of Shares Subject to the Option:

[_______] shares

Expiration Date:

[____________]

Vesting Schedule:

[____________]

 

Type of Option:          ☐    Incentive Stock Option          ☐    Non-Qualified
Stock Option

By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Stock Option Agreement,
and this Grant Notice.  Participant has reviewed the Stock Option Agreement, the
Plan and this Grant Notice in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Grant Notice and fully understands
all provisions of this Grant Notice, the Stock Option Agreement and the
Plan.  Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Stock Option Agreement.

 

 

 

 

 

MAXAR TECHNOLOGIES INC.:

    

PARTICIPANT:

 

 

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

 

Address:

 

 

Address:

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT A

TO STOCK OPTION GRANT NOTICE

 

STOCK OPTION AGREEMENT

Pursuant to the Stock Option Grant Notice (the “Grant Notice”)  to which this
Stock Option Agreement (this “Agreement”) is attached, Maxar Technologies Inc.,
a Delaware corporation (the “Company”), has granted to the Participant an Option
under the Company’s 2019 Incentive Award Plan, as may be amended from time to
time (the “Plan”), to purchase the number of Shares indicated in the Grant
Notice.

ARTICLE 1.

 

GENERAL

1.1        Defined Terms.  Wherever the following terms are used in this
Agreement they shall have the meanings specified below, unless the context
clearly indicates otherwise.  Capitalized terms not specifically defined herein
shall have the meanings specified in the Plan and the Grant Notice.

1.2        Incorporation of Terms of Plan.  The Option is subject to the terms
and conditions of the Plan which are incorporated herein by reference.  In the
event of any inconsistency between the Plan and this Agreement, the terms of the
Plan shall control.

ARTICLE 2.

 

 GRANT OF OPTION

2.1        Grant of Option.  In consideration of the Participant’s past and/or
continued employment with or service to the Company or any Subsidiary and for
other good and valuable consideration, effective as of the Grant Date set forth
in the Grant Notice (the “Grant Date”), the Company irrevocably grants to the
Participant the Option to purchase any part or all of an aggregate of the number
of Shares set forth in the Grant Notice, upon the terms and conditions set forth
in the Plan and this Agreement, subject to adjustments as provided in Section
12.2 of the Plan.  Unless designated as a Non-Qualified Stock Option in the
Grant Notice, the Option shall be an Incentive Stock Option to the maximum
extent permitted by law.

2.2        Exercise Price.  The exercise price of the Shares subject to the
Option shall be as set forth in the Grant Notice, without commission or other
charge; provided,  however, that the price per share of the Shares subject to
the Option shall not be less than 100% of the Fair Market Value of a Share on
the Grant Date.  Notwithstanding the foregoing, if this Option is designated as
an Incentive Stock Option and the Participant is a Greater Than 10% Stockholder
as of the Date of Grant, the exercise price per share of the Shares subject to
the Option shall not be less than 110% of the Fair Market Value of a Share on
the Grant Date.

2.3        Consideration to the Company.  In consideration of the grant of the
Option by the Company, the Participant agrees to render faithful and efficient
services to the Company or any Subsidiary.  Nothing in the Plan or this
Agreement shall confer upon the Participant any right to continue in the employ
or service of the Company or any Subsidiary or shall interfere with or restrict
in any way the rights of the Company and its Subsidiaries, which rights are
hereby expressly reserved, to discharge or terminate the services of the
Participant at any time for any reason whatsoever, with or without cause,





A-1

--------------------------------------------------------------------------------

 



 

except to the extent expressly provided otherwise in a written agreement between
the Company or a Subsidiary and the Participant.

ARTICLE 3.

 

PERIOD OF EXERCISABILITY

3.1        Commencement of Exercisability.

(a)         Subject to Sections 3.2, 3.3, 5.11 and 5.17 hereof and the terms of
the Plan, the Option shall become vested and exercisable in such amounts and at
such times as are set forth in the Grant Notice.

(b)         Subject to the terms of the Plan, no portion of the Option which has
not become vested and exercisable at the date of the Participant’s Termination
of Service shall thereafter become vested and exercisable, except as may be
otherwise provided by the Administrator or as set forth in a written agreement
between the Company and the Participant.

(c)         In the event of a Change in Control, the Option shall be treated
pursuant to Section 12.2 of the Plan.

3.2        Duration of Exercisability.  The installments provided for in the
vesting schedule set forth in the Grant Notice are cumulative.  Each such
installment which becomes vested and exercisable pursuant to the vesting
schedule set forth in the Grant Notice shall remain vested and exercisable until
it becomes unexercisable under Section 3.3 hereof.

3.3        Expiration of Option.  The Option may not be exercised to any extent
by anyone after the first to occur of the following events:

(a)         The Expiration Date set forth in the Grant Notice, which shall in no
event be more than ten (10) years from the Grant Date;

(b)         If this Option is designated as an Incentive Stock Option and the
Participant, at the time the Option was granted, was a Greater Than 10%
Stockholder, the expiration of five (5) years from the Grant Date;

(c)         The expiration of three (3) months from the date of the
Participant’s Termination of Service, unless such termination occurs by reason
of the Participant’s death or disability; or

(d)         The expiration of one (1) year from the date of the Participant’s
Termination of Service by reason of the Participant’s death or disability.

3.4        Special Tax Consequences.  The Participant acknowledges that, to the
extent that the aggregate Fair Market Value (determined as of the time the
Option is granted) of all Shares with respect to which Incentive Stock Options,
including the Option (if applicable), are exercisable for the first time by the
Participant in any calendar year exceeds $100,000, the Option and such other
options shall be Non-Qualified Stock Options to the extent necessary to comply
with the limitations imposed by Section 422(d) of the Code.  The Participant
further acknowledges that the rule set forth in the preceding sentence shall be
applied by taking the Option and other “incentive stock options” into account in
the order in which they were granted, as determined under Section 422(d) of the
Code and the Treasury Regulations thereunder.  The Participant also acknowledges
that an Incentive Stock Option exercised more than three





A-2

--------------------------------------------------------------------------------

 



 

(3) months after the Participant’s Termination of Employment, other than by
reason of death or disability, will be taxed as a Non-Qualified Stock Option.

3.5        Tax Indemnity.

(a)         The Participant agrees to indemnify and keep indemnified the
Company, any Subsidiary and the Participant’s employing company, if different,
from and against any liability for or obligation to pay any Tax Liability (a
“Tax Liability” being any liability for income tax, withholding tax and any
other employment related taxes or social security contributions in any
jurisdiction) that is attributable to (1) the grant or exercise of, or any
benefit derived by the Participant from, the Option, (2) the acquisition by the
Participant of the Shares on exercise of the Option or (3) the disposal of any
Shares.

(b)         The Option cannot be exercised until the Participant has made such
arrangements as the Company may require for the satisfaction of any Tax
Liability that may arise in connection with the exercise of the Option and/or
the acquisition of the Shares by the Participant.  The Company shall not be
required to issue, allot or transfer Shares until the Participant has satisfied
this obligation.

(c)         The Participant hereby acknowledges that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax Liabilities
in connection with any aspect of the Option and (ii) does not commit to and is
under no obligation to structure the terms of the grant or any aspect of any
Award, including the Option, to reduce or eliminate the Participant’s liability
for Tax Liabilities or achieve any particular tax result.  Furthermore, if the
Participant becomes subject to tax in more than one jurisdiction between the
date of grant of an Award, including the Option, and the date of any relevant
taxable event, the Participant acknowledges that the Company may be required to
withhold or account for Tax Liabilities in more than one jurisdiction.

ARTICLE 4.

 

EXERCISE OF OPTION

4.1        Person Eligible to Exercise.  Except as provided in Section 5.3
hereof, during the lifetime of the Participant, only the Participant may
exercise the Option or any portion thereof, unless it has been disposed of
pursuant to a DRO.  After the death of the Participant, any exercisable portion
of the Option may, prior to the time when the Option becomes unexercisable under
Section 3.3 hereof, be exercised by the Participant’s personal representative or
by any person empowered to do so under the Participant’s will or under the then
applicable laws of descent and distribution.

4.2        Partial Exercise.  Any exercisable portion of the Option or the
entire Option, if then wholly exercisable, may be exercised in whole or in part
at any time prior to the time when the Option or portion thereof becomes
unexercisable under Section 3.3 hereof.  However, the Option shall not be
exercisable with respect to fractional Shares.

4.3        Manner of Exercise.  The Option, or any exercisable portion thereof,
may be exercised solely by delivery to the Secretary of the Company (or any
third party administrator or other person or entity designated by the Company;
for the avoidance of doubt, delivery shall include electronic delivery), during
regular business hours, of all of the following prior to the time when the
Option or such portion thereof becomes unexercisable under Section 3.3 hereof:

(a)         An exercise notice in a form specified by the Administrator, stating
that the Option or portion thereof is thereby exercised, such notice complying
with all applicable rules established





A-3

--------------------------------------------------------------------------------

 



 

by the Administrator.  The notice shall be signed by the Participant or other
person then entitled to exercise the Option or such portion of the Option;

(b)         The receipt by the Company of full payment for the Shares with
respect to which the Option or portion thereof is exercised, including payment
of any applicable withholding tax, which shall be made by deduction from other
compensation payable to the Participant or in such other form of consideration
permitted under Section 4.4 hereof that is acceptable to the Company;

(c)         Any other written representations or documents as may be required in
the Administrator’s sole discretion to evidence compliance with the Securities
Act, the Exchange Act or any other applicable law, rule or regulation; and

(d)         In the event the Option or portion thereof shall be exercised
pursuant to Section 4.1 hereof by any person or persons other than the
Participant, appropriate proof of the right of such person or persons to
exercise the Option.

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

4.4        Method of Payment.  Payment of the exercise price shall be by any of
the following, or a combination thereof, at the election of the Participant:

(a)         Cash or check;

(b)         With the consent of the Administrator, surrender of Shares
(including, without limitation, Shares otherwise issuable upon exercise of the
Option) held for such period of time as may be required by the Administrator in
order to avoid adverse accounting consequences and having a Fair Market Value on
the date of delivery equal to the aggregate exercise price of the Option or
exercised portion thereof; or

(c)         Other legal consideration acceptable to the Administrator
(including, without limitation, through the delivery of a notice that the
Participant has placed a market sell order with a broker with respect to Shares
then issuable upon exercise of the Option, and that the broker has been directed
to pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided that payment of such
proceeds is then made to the Company at such time as may be required by the
Company, but in any event not later than the settlement of such sale).

4.5        Conditions to Issuance of Shares.  The Shares deliverable upon the
exercise of the Option, or any portion thereof, may be either previously
authorized but unissued Shares or issued Shares which have then been reacquired
by the Company.  Such Shares shall be fully paid and nonassessable.  The Company
shall not be required to issue or deliver any Shares purchased upon the exercise
of the Option or portion thereof prior to fulfillment of all of the conditions
in Section 10.4 of the Plan and following conditions:

(a)         The admission of such Shares to listing on all stock exchanges on
which such Shares are then listed;

(b)         The completion of any registration or other qualification of such
Shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of





A-4

--------------------------------------------------------------------------------

 



 

any other governmental regulatory body, which the Administrator shall, in its
absolute discretion, deem necessary or advisable;

(c)         The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;

(d)         The receipt by the Company of full payment for such Shares,
including payment of any applicable withholding tax, which may be in one or more
of the forms of consideration permitted under Section 4.4 hereof; and

(e)         The lapse of such reasonable period of time following the exercise
of the Option as the Administrator may from time to time establish for reasons
of administrative convenience.

4.6        Rights as Stockholder.  The holder of the Option shall not be, nor
have any of the rights or privileges of, a stockholder of the Company,
including, without limitation, voting rights and rights to dividends, in respect
of any Shares purchasable upon the exercise of any part of the Option unless and
until such Shares shall have been issued by the Company and held of record by
such holder (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company).  No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the Shares are issued, except as provided in Section 12.2 of the Plan.

ARTICLE 5.

 

OTHER PROVISIONS

5.1        Administration.  The Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon the Participant, the Company and all other interested
persons.  No member of the Committee or the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Agreement or the Option.

5.2        Whole Shares.  The Option may only be exercised for whole Shares.

5.3        Option Not Transferable.

(a)         Subject to Section 4.1 hereof, the Option may not be sold, pledged,
assigned or transferred in any manner other than by will or the laws of descent
and distribution or, subject to the consent of the Administrator, pursuant to a
DRO, unless and until the Option has been exercised and the Shares underlying
the Option have been issued, and all restrictions applicable to such Shares have
lapsed.  Neither the Option nor any interest or right therein shall be liable
for the debts, contracts or engagements of the Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, hypothecation, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy) unless and until the Option has
been exercised, and any attempted disposition thereof prior to exercise shall be
null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.





A-5

--------------------------------------------------------------------------------

 



 

(b)         During the lifetime of the Participant, only the Participant may
exercise the Option (or any portion thereof), unless it has been disposed of
pursuant to a DRO; after the death of the Participant, any exercisable portion
of the Option may, prior to the time when such portion becomes unexercisable
under the Plan or this Agreement, be exercised by the Participant’s personal
representative or by any person empowered to do so under the deceased the
Participant’s will or under the then-applicable laws of descent and
distribution.

(c)         Notwithstanding any other provision in this Agreement, the
Participant may, in the manner determined by the Administrator, designate a
beneficiary to exercise the rights of the Participant and to receive any
distribution with respect to the Option upon the Participant’s death.  A
beneficiary, legal guardian, legal representative, or other person claiming any
rights pursuant to the Plan is subject to all terms and conditions of the Plan
and this Agreement, except to the extent the Plan and this Agreement otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Administrator.  If the Participant is married or a domestic partner in a
domestic partnership qualified under Applicable Law and resides in a community
property state, a designation of a person other than the Participant’s spouse or
domestic partner, as applicable, as his or her beneficiary with respect to more
than 50% of the Participant’s interest in the Option shall not be effective
without the prior written consent of the Participant’s spouse or domestic
partner.  If no beneficiary has been designated or survives the Participant,
payment shall be made to the person entitled thereto pursuant to the
Participant’s will or the laws of descent and distribution.  Subject to the
foregoing, a beneficiary designation may be changed or revoked by the
Participant at any time provided the change or revocation is filed with the
Administrator prior to the Participant’s death.

5.4        Tax Consultation.  The Participant understands that the Participant
may suffer adverse tax consequences as a result of the grant, vesting and/or
exercise of the Option, and/or with the purchase or disposition of the Shares
subject to the Option.  The Participant represents that the Participant has
consulted with any tax consultants the Participant deems advisable in connection
with the purchase or disposition of such Shares and that the Participant is not
relying on the Company for any tax advice.

5.5        Binding Agreement.  Subject to the limitation on the transferability
of the Option  contained herein, this Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

5.6        Adjustments Upon Specified Events.  The Administrator may accelerate
the vesting of the Option in such circumstances as it, in its sole discretion,
may determine.  In addition, upon the occurrence of certain events relating to
the Shares contemplated by Section 12.2 of the Plan (including, without
limitation, an extraordinary cash dividend on such Shares), the Administrator
shall make such adjustments the Administrator deems appropriate in the number of
Shares subject to the Option, the exercise price of the Option and the kind of
securities that may be issued upon exercise of the Option. The Participant
acknowledges that the Option is subject to adjustment, modification and
termination in certain events as provided in this Agreement and Section 12.2 of
the Plan.

5.7        Notices.  Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records.  By a notice given pursuant to this
Section 5.7, either party may hereafter designate a different address for
notices to be given to that party.  Any notice which is required to be given to
the Participant shall, if the Participant is then deceased, be given to the
person entitled to exercise his or her Option pursuant to Section 4.1 hereof by
written notice under this Section 5.7.  Any notice shall be deemed duly given
when sent via email or when sent by certified mail (return





A-6

--------------------------------------------------------------------------------

 



 

receipt requested) and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.

5.8        Titles.  Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

5.9        Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

5.10      Conformity to Securities Laws.  The Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all Applicable
Law and regulations and rules promulgated by the Securities and Exchange
Commission thereunder, and state securities laws and
regulations.  Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Option is granted and may be exercised, only in such a
manner as to conform to such Applicable Law.  To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such Applicable Law.

5.11      Amendment, Suspension and Termination.  To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Option in any material way without the prior written
consent of the Participant.

5.12      Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth in Section 5.3 hereof, this
Agreement shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.

5.13      Notification of Disposition.  If this Option is designated as an
Incentive Stock Option, the Participant shall give prompt notice to the Company
of any disposition or other transfer of any Shares acquired under this Agreement
if such disposition or transfer is made (a) within two (2) years from the Grant
Date with respect to such Shares or (b) within one (1) year after the transfer
of such Shares to the Participant.  Such notice shall specify the date of such
disposition or other transfer and the amount realized, in cash, other property,
assumption of indebtedness or other consideration, by the Participant in such
disposition or other transfer.

5.14      Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, the Plan, the Option and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

5.15      Not a Contract of Service Relationship.  Nothing in this Agreement or
in the Plan shall confer upon the Participant any right to continue to serve as
an employee or other service provider of the Company or any of its Subsidiaries
or interfere with or restrict in any way with the right of the Company





A-7

--------------------------------------------------------------------------------

 



 

or any of its Subsidiaries, which rights are hereby expressly reserved, to
discharge or to terminate for any reason whatsoever, with or without cause, the
services of the Participant’s at any time.

5.16      Section 409A.  This Option is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”).  However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that the Option (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify the Participant or any other person for failure to do so) to adopt
such amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate either for the Option to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.

5.17      Limitation on the Participant’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust.  Neither the Plan nor
any underlying program, in and of itself, has any assets.  The Participant shall
have only the rights of a general unsecured creditor of the Company with respect
to amounts credited and benefits payable, if any, with respect to the Option,
and rights no greater than the right to receive the Shares as a general
unsecured creditor with respect to options, as and when exercised pursuant to
the terms hereof.

*     *     *     *     *

 

A-8

--------------------------------------------------------------------------------